 


110 HR 1868 : Technology Innovation and Manufacturing Stimulation Act of 2007
U.S. House of Representatives
2007-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IIB 
110th CONGRESS 1st Session 
H. R. 1868 
IN THE SENATE OF THE UNITED STATES 

May 7, 2007
Received; read twice and referred to the  Committee on Commerce, Science, and Transportation 

AN ACT 
To authorize appropriations for the National Institute of Standards and Technology for fiscal years 2008, 2009, and 2010, and for other purposes. 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Technology Innovation and Manufacturing Stimulation Act of 2007. 
(b)Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title; table of contents. 
Title I—Authorization of Appropriations 
Sec. 101. Scientific and technical research and services. 
Sec. 102. Industrial technology services. 
Title II—Innovation and Technology Policy Reforms 
Sec. 201. Institute-wide planning report. 
Sec. 202. Report by Visiting Committee. 
Sec. 203. Manufacturing extension partnership. 
Sec. 204. Technology Innovation Program. 
Sec. 205. Research fellowships. 
Sec. 206. Collaborative manufacturing research pilot grants. 
Sec. 207. Manufacturing fellowship program. 
Sec. 208. Meetings of Visiting Committee on Advanced Technology. 
Sec. 209. Manufacturing research database. 
Title III—Miscellaneous 
Sec. 301. Post-doctoral fellows. 
Sec. 302. Financial agreements clarification. 
Sec. 303. Working capital fund transfers. 
Sec. 304. Retention of depreciation surcharge. 
Sec. 305. Non-Energy Inventions Program. 
Sec. 306. Redefinition of the metric system. 
Sec. 307. Repeal of redundant and obsolete authority. 
Sec. 308. Clarification of standard time and time zones. 
Sec. 309. Procurement of temporary and intermittent services. 
Sec. 310. Malcolm Baldrige awards.  
IAuthorization of Appropriations 
101.Scientific and technical research and services 
(a)Laboratory ActivitiesThere are authorized to be appropriated to the Secretary of Commerce for the scientific and technical research and services laboratory activities of the National Institute of Standards and Technology— 
(1)$470,879,000 for fiscal year 2008; 
(2)$497,750,000 for fiscal year 2009; and 
(3)$537,569,000 for fiscal year 2010. 
(b)Malcolm Baldrige National Quality Award ProgramThere are authorized to be appropriated to the Secretary of Commerce for the Malcolm Baldrige National Quality Award program under section 17 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3711a)— 
(1)$7,860,000 for fiscal year 2008; 
(2)$8,096,000 for fiscal year 2009; and 
(3)$8,339,000 for fiscal year 2010. 
(c)Construction and MaintenanceThere are authorized to be appropriated to the Secretary of Commerce for construction and maintenance of facilities of the National Institute of Standards and Technology— 
(1)$93,865,000 for fiscal year 2008; 
(2)$86,371,000 for fiscal year 2009; and 
(3)$49,719,000 for fiscal year 2010. 
102.Industrial technology servicesThere are authorized to be appropriated to the Secretary of Commerce for Industrial Technology Services activities of the National Institute of Standards and Technology— 
(1)$222,968,000 for fiscal year 2008, of which— 
(A)$110,000,000 shall be for the Technology Innovation Program under section 28 of the National Institute of Standards and Technology Act (15 U.S.C. 278n), of which at least $45,000,000 shall be for new awards; and 
(B)$112,968,000 shall be for the Manufacturing Extension Partnership program under sections 25 and 26 of the National Institute of Standards and Technology Act (15 U.S.C. 278k and 278l), of which not more than $1,000,000 shall be for the competitive grant program under section 25(f) of such Act; 
(2)$263,505,000 for fiscal year 2009, of which— 
(A)$141,500,000 shall be for the Technology Innovation Program under section 28 of the National Institute of Standards and Technology Act (15 U.S.C. 278n), of which at least $45,000,000 shall be for new awards; and 
(B)$122,005,000 shall be for the Manufacturing Extension Partnership Program under sections 25 and 26 of the National Institute of Standards and Technology Act (15 U.S.C. 278k and 278l), of which not more than $4,000,000 shall be for the competitive grant program under section 25(f) of such Act; and 
(3)$282,266,000 for fiscal year 2010, of which— 
(A)$150,500,000 shall be for the Technology Innovation Program under section 28 of the National Institute of Standards and Technology Act (15 U.S.C. 278n), of which at least $45,000,000 shall be for new awards; and 
(B)$131,766,000 shall be for the Manufacturing Extension Partnership Program under sections 25 and 26 of the National Institute of Standards and Technology Act (15 U.S.C. 278k and 278l), of which not more than $4,000,000 shall be for the competitive grant program under section 25(f) of such Act. 
IIInnovation and Technology Policy Reforms 
201.Institute-wide planning reportSection 23 of the National Institute of Standards and Technology Act (15 U.S.C. 278i) is amended by adding at the end the following new subsections: 
 
(c)Concurrent with the submission to Congress of the President’s annual budget request in the first year after the date of enactment of the Technology Innovation and Manufacturing Stimulation Act of 2007, the Director shall transmit to the Congress a 3-year programmatic planning document for the Institute, including programs under the Scientific and Technical Research and Services, Industrial Technology Services, and Construction of Research Facilities functions. 
(d)Concurrent with the submission to the Congress of the President’s annual budget request in each year after the date of enactment of the Technology Innovation and Manufacturing Stimulation Act of 2007, the Director shall transmit to the Congress an update to the 3-year programmatic planning document transmitted under subsection (c), revised to cover the first 3 fiscal years after the date of that update. . 
202.Report by Visiting CommitteeSection 10(h)(1) of the National Institute of Standards and Technology Act (15 U.S.C. 278(h)(1)) is amended— 
(1)by striking on or before January 31 in each year and inserting within 30 days after the submission to Congress of the President’s annual budget request in each year; and 
(2)by adding to the end the following: Such report also shall comment on the programmatic planning document and updates thereto transmitted to the Congress by the Director under section 23(c) and (d).. 
203.Manufacturing extension partnership 
(a)MEP advisory boardSection 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k) is amended by adding at the end the following new subsection: 
 
(e)MEP Advisory Board
(1)There is established within the Institute a Manufacturing Extension Partnership Advisory Board (in this Act referred to as the MEP Advisory Board). The MEP Advisory Board shall consist of 10 members broadly representative of stakeholders, to be appointed by the Director. At least 2 members shall be employed by or on an advisory board for the Centers, and at least 5 other members shall be from United States small businesses in the manufacturing sector. No member shall be an employee of the Federal Government. 
(2)
(A)Except as provided in subparagraph (B) or (C), the term of office of each member of the MEP Advisory Board shall be 3 years. 
(B)The original members of the MEP Advisory Board shall be appointed to 3 classes. One class of 3 members shall have an initial term of 1 year, one class of 3 members shall have an initial term of 2 years, and one class of 4 members shall have an initial term of 3 years. 
(C)Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term. 
(D)Any person who has completed two consecutive full terms of service on the MEP Advisory Board shall thereafter be ineligible for appointment during the one-year period following the expiration of the second such term. 
(3)The MEP Advisory Board shall meet no less than 2 times annually, and provide to the Director— 
(A)advice on Manufacturing Extension Partnership programs, plans, and policies; 
(B)assessments of the soundness of Manufacturing Extension Partnership plans and strategies; and 
(C)assessments of current performance against Manufacturing Extension Partnership program plans. 
(4)In discharging its duties under this subsection, the MEP Advisory Board shall function solely in an advisory capacity, in accordance with the Federal Advisory Committee Act. 
(5)The MEP Advisory Board shall transmit an annual report to the Secretary for transmittal to the Congress within 30 days after the submission to the Congress of the President’s annual budget request in each year. Such report shall address the status of the Manufacturing Extension Partnership program and comment on the relevant sections of the programmatic planning document and updates thereto transmitted to the Congress by the Director under section 23(c) and (d). . 
(b)Acceptance of fundsSection 25(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278k(d)) is amended to read as follows: 
 
(d)Acceptance of fundsIn addition to such sums as may be appropriated to the Secretary and Director to operate the Centers program, the Secretary and Director also may accept funds from other Federal departments and agencies and under section 2(c)(7) from the private sector for the purpose of strengthening United States manufacturing. Such funds, if allocated to a Center or Centers, shall not be considered in the calculation of the Federal share of capital and annual operating and maintenance costs under subsection (c). . 
(c)Manufacturing Extension Center Competitive Grant ProgramSection 25 of the National Institute of Standards and Technology Act (15 U.S.C. 278k), as amended by subsection (a) of this section, is further amended by adding at the end the following new subsection: 
 
(f)Competitive Grant Program 
(1)EstablishmentThe Director shall establish, within the Manufacturing Extension Partnership program under this section and section 26 of this Act, a program of competitive awards among participants described in paragraph (2) for the purposes described in paragraph (3). 
(2)ParticipantsParticipants receiving awards under this subsection shall be the Centers, or a consortium of such Centers. 
(3)PurposeThe purpose of the program under this subsection is to develop projects to solve new or emerging manufacturing problems as determined by the Director, in consultation with the Director of the Manufacturing Extension Partnership program, the Manufacturing Extension Partnership Advisory Board, and small and medium-sized manufacturers. One or more themes for the competition may be identified, which may vary from year to year, depending on the needs of manufacturers and the success of previous competitions. These themes shall be related to projects associated with manufacturing extension activities, including supply chain integration and quality management, and including the transfer of technology based on the technological needs of manufacturers and available technologies from institutions of higher education, laboratories, and other technology producing entities, or extend beyond these traditional areas. 
(4)ApplicationsApplications for awards under this subsection shall be submitted in such manner, at such time, and containing such information as the Director shall require, in consultation with the Manufacturing Extension Partnership Advisory Board. 
(5)SelectionAwards under this subsection shall be peer reviewed and competitively awarded. The Director shall select proposals to receive awards— 
(A)that utilize innovative or collaborative approaches to solving the problem described in the competition; 
(B)that will improve the competitiveness of industries in the region in which the Center or Centers are located; and 
(C)that will contribute to the long-term economic stability of that region. 
(6)Program contributionRecipients of awards under this subsection shall not be required to provide a matching contribution. . 
204.Technology Innovation ProgramSection 28 of the National Institute of Standards and Technology Act (15 U.S.C. 278n) is amended to read as follows: 
 
28.Technology Innovation Program
(a)EstablishmentThere is established in the Institute a Technology Innovation Program for the purpose of assisting United States businesses and institutions of higher education or other organizations, such as national laboratories and nonprofit research institutes, to accelerate the research and development and application of challenging, high-risk, high-reward technologies in areas of critical national need that promise widespread economic benefits for the Nation. 
(b)Grants 
(1)In generalThe Director shall make grants under this section for research and development on high-risk, high-reward emerging and enabling technologies (including any technological application that uses biological systems, living organisms, or derivatives thereof, to make or modify products or processes for specific use) that address critical national needs and have a wide breadth of potential application, and form an important technical basis for future innovations. Such grants shall be made to— 
(A)eligible companies that are small- or medium-sized businesses that are substantially involved in the research and development, including having a leadership role in programmatically steering the project and defining the research agenda; or 
(B)joint ventures. 
(2)Single company grantsNo grant made under paragraph (1)(A) shall exceed $3,000,000 over 3 years. The Federal share of a project funded by such a grant shall not be more than 50 percent of total project costs. An award under paragraph (1)(A) may be extended beyond 3 years only if the Director transmits to the Committee on Science and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a full and complete explanation of such award, including reasons for exceeding 3 years. Federal funds granted under paragraph (1)(A) may be used only for direct costs and not for indirect costs, profits, or management fees of a contractor. 
(3)Joint venture grantsNo grant made under paragraph (1)(B) shall exceed $9,000,000 over 5 years. The Federal share of a project funded by such a grant shall not be more than 50 percent of total project costs. 
(c)Award criteriaThe Director shall award grants under this section only to an eligible company— 
(1)whose proposal has scientific and technological merit; 
(2)whose application establishes that the proposed technology has strong potential to generate substantial benefits to the Nation that extend significantly beyond the direct return to the applicant; 
(3)whose application establishes that the research has strong potential for advancing the state-of-the-art and contributing significantly to the United States scientific and technical knowledge base; 
(4)whose application establishes that the research is aimed at overcoming a scientific or technological barrier; 
(5)who has provided a technical plan that clearly identifies the core innovation, the technical approach, major technical hurdles, and the attendant risks, and that clearly establishes the feasibility of the technology through adequately detailed plans linked to major technical barriers; 
(6)whose application establishes that the team proposed to carry out the work has a high level of scientific and technical expertise to conduct research and development, has a high level of commitment to the project, and has access to appropriate research facilities; 
(7)whose proposal explains why Technology Innovation Program support is necessary; 
(8)whose application includes a plan for advancing the technology into commercial use; and 
(9)whose application assesses the project’s organizational structure and management plan. 
(d)External Review of ProposalsIn order to analyze the need for or the value of any proposal made by a joint venture or company requesting the Director’s assistance under this section, or to monitor the progress of any project which receives funds under this section, the Director shall consult with industry or other expert sources that do not have a proprietary or financial interest in the proposal or project. 
(e)Intellectual Property Rights Ownership 
(1)In generalTitle to any intellectual property developed by a joint venture from assistance provided under this section may vest in any participant in the joint venture, as agreed by the members of the joint venture, notwithstanding section 202(a) and (b) of title 35, United States Code. The United States may reserve a nonexclusive, nontransferable, irrevocable paid-up license, to have practiced for or on behalf of the United States in connection with any such intellectual property, but shall not in the exercise of such license publicly disclose proprietary information related to the license. Title to any such intellectual property shall not be transferred or passed, except to a participant in the joint venture, until the expiration of the first patent obtained in connection with such intellectual property. 
(2)LicensingNothing in this subsection shall be construed to prohibit the licensing to any company of intellectual property rights arising from assistance provided under this section. 
(3)DefinitionFor purposes of this subsection, the term intellectual property means an invention patentable under title 35, United States Code, or any patent on such an invention, or any work for which copyright protection is available under title 17, United States Code. 
(f)Program OperationNot later than 9 months after the date of enactment of the Technology Innovation and Manufacturing Stimulation Act of 2007, the Director shall issue regulations— 
(1)establishing criteria for the selection of recipients of assistance under this section; 
(2)establishing procedures regarding financial reporting and auditing to ensure that contracts and awards are used for the purposes specified in this section, are in accordance with sound accounting practices, and are not funding existing or planned research programs that would be conducted in the same time period in the absence of financial assistance under this section; and 
(3)providing for appropriate dissemination of Technology Innovation Program research results. 
(g)Continuation of ATP grantsThe Director shall, through the Technology Innovation Program, continue to provide support originally awarded under the Advanced Technology Program, in accordance with the terms of the original award. 
(h)Coordination with other State and Federal Technology ProgramsIn carrying out this section, the Director shall, as appropriate, coordinate with other senior State and Federal officials to ensure cooperation and coordination in State and Federal technology programs and to avoid unnecessary duplication of efforts. 
(i)Acceptance of funds from other Federal agenciesIn addition to amounts appropriated to carry out this section, the Secretary and the Director may accept funds from other Federal agencies to support awards under the Technology Innovation Program. Any award under this section which is supported with funds from other Federal agencies shall be selected and carried out according to the provisions of this section. 
(j)TIP Advisory Board 
(1)EstablishmentThere is established within the Institute a Technology Innovation Program Advisory Board. The TIP Advisory Board shall consist of 10 members appointed by the Director, at least 7 of which shall be from United States industry, chosen to reflect the wide diversity of technical disciplines and industrial sectors represented in Technology Innovation Program projects. No member shall be an employee of the Federal Government. 
(2)Terms of office
(A)Except as provided in subparagraph (B) or (C), the term of office of each member of the TIP Advisory Board shall be 3 years. 
(B)The original members of the TIP Advisory Board shall be appointed to 3 classes. One class of 3 members shall have an initial term of 1 year, one class of 3 members shall have an initial term of 2 years, and one class of 4 members shall have an initial term of 3 years. 
(C)Any member appointed to fill a vacancy occurring prior to the expiration of the term for which his predecessor was appointed shall be appointed for the remainder of such term. 
(D)Any person who has completed two consecutive full terms of service on the TIP Advisory Board shall thereafter be ineligible for appointment during the one-year period following the expiration of the second such term. 
(3)PurposeThe TIP Advisory Board shall meet no less than 2 times annually, and provide to the Director— 
(A)advice on programs, plans, and policies of the Technology Innovation Program; 
(B)reviews of the Technology Innovation Program’s efforts to assess its economic impact; 
(C)reports on the general health of the program and its effectiveness in achieving its legislatively mandated mission; 
(D)guidance on areas of technology that are appropriate for Technology Innovation Program funding; and 
(E)recommendations as to whether, in order to better assess whether specific innovations to be pursued are being adequately supported by the private sector, the Director could benefit from advice and information from additional industry and other expert sources without a proprietary or financial interest in proposals being evaluated. 
(4)Advisory capacityIn discharging its duties under this subsection, the TIP Advisory Board shall function solely in an advisory capacity, in accordance with the Federal Advisory Committee Act. 
(5)Annual reportThe TIP Advisory Board shall transmit an annual report to the Secretary for transmittal to the Congress within 30 days after the submission to Congress of the President’s annual budget request in each year. Such report shall address the status of the Technology Innovation Program and comment on the relevant sections of the programmatic planning document and updates thereto transmitted to the Congress by the Director under section 23(c) and (d). 
(k)DefinitionsFor purposes of this section— 
(1)the term eligible company means a company that is incorporated in the United States and does a majority of its business in the United States, and that either— 
(A)is majority owned by citizens of the United States; or 
(B)is owned by a parent company incorporated in another country and the Director finds that— 
(i)the company’s participation in the Technology Innovation Program would be in the economic interest of the United States, as evidenced by— 
(I)investments in the United States in research and manufacturing (including the manufacture of major components or subassemblies in the United States); 
(II)significant contributions to employment in the United States; and 
(III)agreement with respect to any technology arising from assistance provided under this section to promote the manufacture within the United States of products resulting from that technology (taking into account the goals of promoting the competitiveness of United States industry); and 
(ii)the company is incorporated in a country which— 
(I)affords to United States-owned companies opportunities, comparable to those afforded to any other company, to participate in any joint venture similar to those receiving funding under this section; 
(II)affords to United States-owned companies local investment opportunities comparable to those afforded any other company; and 
(III)affords adequate and effective protection for the intellectual property rights of United States-owned companies; 
(2)the term high-risk, high-reward research means research that— 
(A)has the potential for yielding results with far-ranging or wide-ranging implications; 
(B)addresses critical national needs related to technology and measurement standards; and 
(C)is too novel or spans too diverse a range of disciplines to fare well in the traditional peer review process. 
(3)the term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001); 
(4)the term joint venture means a joint venture that— 
(A)includes either— 
(i)at least 2 separately owned for-profit companies that are both substantially involved in the project and both of which are contributing to the cost-sharing required under this section, with the lead entity of the joint venture being one of those companies that is a small or medium-sized business; or 
(ii)at least one small or medium-sized business and one institution of higher education or other organization, such as a national laboratory or nonprofit research institute, that are both substantially involved in the project and both of which are contributing to the cost-sharing required under this section, with the lead entity of the joint venture being either that small or medium-sized business or that institution of higher education; and 
(B)may include additional for-profit companies, institutions of higher education, and other organizations, such as national laboratories and nonprofit research institutes, that may or may not contribute non-Federal funds to the project; and 
(5)the term TIP Advisory Board means the advisory board established under subsection (j). . 
205.Research fellowshipsSection 18 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–l) is amended by striking up to 1 per centum of the and inserting up to 1.5 percent of the. 
206.Collaborative manufacturing research pilot grantsThe National Institute of Standards and Technology Act is amended— 
(1)by redesignating the first section 32 (15 U.S.C. 271 note) as section 34 and moving it to the end of the Act; and 
(2)by inserting before the section moved by paragraph (1) the following new section: 
 
33.Collaborative Manufacturing Research Pilot Grants 
(a)Authority 
(1)EstablishmentThe Director shall establish a pilot program of awards to partnerships among participants described in paragraph (2) for the purposes described in paragraph (3). Awards shall be made on a peer-reviewed, competitive basis. 
(2)ParticipantsSuch partnerships shall include at least— 
(A)1 manufacturing industry partner; and 
(B)1 nonindustry partner. 
(3)PurposeThe purpose of the program under this section is to foster cost-shared collaborations among firms, educational institutions, research institutions, State agencies, and nonprofit organizations to encourage the development of innovative, multidisciplinary manufacturing technologies. Partnerships receiving awards under this section shall conduct applied research to develop new manufacturing processes, techniques, or materials that would contribute to improved performance, productivity, and competitiveness of United States manufacturing, and build lasting alliances among collaborators. 
(b)Program ContributionAwards under this section shall provide for not more than one-third of the costs of a partnership. Not more than an additional one-third of such costs may be obtained directly or indirectly from other Federal sources. 
(c)ApplicationsApplications for awards under this section shall be submitted in such manner, at such time, and containing such information as the Director shall require. Such applications shall describe at a minimum— 
(1)how each partner will participate in developing and carrying out the research agenda of the partnership; 
(2)the research that the grant would fund; and 
(3)how the research to be funded with the award would contribute to improved performance, productivity, and competitiveness of the United States manufacturing industry. 
(d)Selection CriteriaIn selecting applications for awards under this section, the Director shall consider at a minimum— 
(1)the degree to which projects will have a broad impact on manufacturing; 
(2)the novelty and scientific and technical merit of the proposed projects; and 
(3)the demonstrated capabilities of the applicants to successfully carry out the proposed research. 
(e)DistributionIn selecting applications under this section the Director shall ensure, to the extent practicable, a distribution of overall awards among a variety of manufacturing industry sectors and a range of firm sizes. 
(f)DurationIn carrying out this section, the Director shall run a single pilot competition to solicit and make awards. Each award shall be for a 3-year period. . 
207.Manufacturing fellowship programSection 18 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–1) is amended— 
(1)by inserting (a) In General.— before The Director is authorized; and 
(2)by adding at the end the following new subsection: 
 
(b)Manufacturing Fellowship Program 
(1)EstablishmentTo promote the development of a robust research community working at the leading edge of manufacturing sciences, the Director shall establish a program to award— 
(A)postdoctoral research fellowships at the Institute for research activities related to manufacturing sciences; and 
(B)senior research fellowships to established researchers in industry or at institutions of higher education who wish to pursue studies related to the manufacturing sciences at the Institute. 
(2)ApplicationsTo be eligible for an award under this subsection, an individual shall submit an application to the Director at such time, in such manner, and containing such information as the Director may require. 
(3)Stipend levelsUnder this subsection, the Director shall provide stipends for postdoctoral research fellowships at a level consistent with the National Institute of Standards and Technology Postdoctoral Research Fellowship Program, and senior research fellowships at levels consistent with support for a faculty member in a sabbatical position. . 
208.Meetings of Visiting Committee on Advanced TechnologySection 10(d) of the National Institute of Standards and Technology Act (15 U.S.C. 278(d)) is amended by striking quarterly and inserting twice each year. 
209.Manufacturing research database 
(a)EstablishmentThe National Institute of Standards and Technology shall provide for the establishment of a manufacturing research database to enable private sector individuals and Federal officials to access a broad range of information on manufacturing research carried out with funding support from the Federal Government. 
(b)ContentsThe database established under subsection (a) shall contain— 
(1)all publicly available information maintained by a Federal agency relating to manufacturing research projects funded in whole or in part by the Federal Government; and 
(2)information about all Federal programs that may be of interest to manufacturers. 
(c)AccessibilityInformation contained in the database shall be accessible in a manner to enable users of the database to easily retrieve information of specific interest to them. 
(d)FeesThe National Institute of Standards and Technology may authorize charging a nominal fee for using the database to access information described in subsection (b)(1) as necessary to recover the costs of maintaining the database. 
(e)Authorization of appropriationsThere are authorized to be appropriated to the National Institute of Standards and Technology $2,000,000 for carrying out this section. 
IIIMiscellaneous 
301.Post-doctoral fellowsSection 19 of the National Institute of Standards and Technology Act (15 U.S.C. 278g–2) is amended by striking nor more than 60 new fellows and inserting nor more than 120 new fellows. 
302.Financial agreements clarificationSection 2(b)(4) of the National Institute of Standards and Technology Act (15 U.S.C. 272(b)(4)) is amended by inserting and grants and cooperative agreements, after arrangements,. 
303.Working capital fund transfersSection 12 of the National Institute of Standards and Technology Act (15 U.S.C. 278b) is amended by adding at the end the following: 
 
(g)Amount and Source of TransfersNot more than one-quarter of one percent of the amounts appropriated to the Institute for any fiscal year may be transferred to the fund, in addition to any other transfer authority. In addition, funds provided to the Institute from other Federal agencies for the purpose of production of Standard Reference Materials may be transferred to the fund. . 
304.Retention of depreciation surchargeSection 14 of the National Institute of Standards and Technology Act (15 U.S.C. 278d) is amended— 
(1)by inserting (a) In General.— before Within; and 
(2)by adding at the end the following: 
 
(b)Retention of feesThe Director is authorized to retain all building use and depreciation surcharge fees collected pursuant to OMB Circular A–25. Such fees shall be collected and credited to the Construction of Research Facilities Appropriation Account for use in maintenance and repair of the Institute’s existing facilities. . 
305.Non-Energy Inventions ProgramSection 27 of the National Institute of Standards and Technology Act (15 U.S.C. 278m) is repealed. 
306.Redefinition of the metric systemSection 3570 of the Revised Statues of the United States (derived from section 2 of the Act of July 28, 1866, entitled An Act to authorize the Use of the Metric System of Weights and Measures (15 U.S.C. 205; 14 Stat. 339)) is amended to read as follows: 
 
3570.Metric system definedThe metric system of measurement shall be defined as the International System of Units as established in 1960, and subsequently maintained, by the General Conference of Weights and Measures, and as interpreted or modified for the United States by the Secretary of Commerce. . 
307.Repeal of redundant and obsolete authorityThe Act of July 21, 1950, entitled An Act To redefine the units and establish the standards of electrical and photometric measurements (15 U.S.C. 223 and 224) is repealed. 
308.Clarification of standard time and time zones 
(a)Section 1 of the Act of March 19, 1918, (commonly known as the Calder Act) (15 U.S.C. 261) is amended— 
(1)by striking the second sentence and the extra period after it and inserting Except as provided in section 3(a) of the Uniform Time Act of 1966 (15 U.S.C. 260a), the standard time of the first zone shall be Coordinated Universal Time retarded by 4 hours; that of the second zone retarded by 5 hours; that of the third zone retarded by 6 hours; that of the four zone retarded by 7 hours; that of the fifth zone retarded by 8 hours; that of the sixth zone retarded by 9 hours; that of the seventh zone retarded by 10 hours; that of the eighth zone retarded by 11 hours; and that of the ninth zone shall be Coordinated Universal Time advanced by 10 hours.; and 
(2)by adding at the end the following: In this section, the term Coordinated Universal Time means the time scale maintained through the General Conference of Weights and Measures and interpreted or modified for the United States by the Secretary of Commerce in coordination with the Secretary of the Navy.. 
(b)Section 3 of the Act of March 19, 1918, (commonly known as the Calder Act) (15 U.S.C. 264) is amended by striking third zone and inserting fourth zone. 
309.Procurement of temporary and intermittent services 
(a)In generalThe Director of the National Institute of Standards and Technology may procure the temporary or intermittent services of experts or consultants (or organizations thereof) in accordance with section 3109(b) of title 5, United States Code to assist on urgent or short-term research projects. 
(b)Extent of authorityA procurement under this section may not exceed 1 year in duration, and the Director shall procure no more than 200 experts and consultants per year. 
(c)SunsetThis section shall cease to be effective after September 30, 2010. 
(d)Report to congressNot later than 2 years after the date of enactment of this Act, the Comptroller General shall report to the Committee on Science and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate on whether additional safeguards would be needed with respect to the use of authorities granted under this section if such authorities were to be made permanent. 
310.Malcolm Baldrige awardsSection 17(c)(3) of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3711a(c)(3)) is amended to read as follows: 
 
(3)In any year, not more than 18 awards may be made under this section to recipients who have not previously received an award under this section, and no award shall be made within any category described in paragraph (1) if there are no qualifying enterprises in that category. . 
   Passed the House of Representatives May 3, 2007. Lorraine C. Miller, Clerk.   
  
